Citation Nr: 0016126	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1954 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision in which 
the RO denied service connection for hearing loss and denied 
specially adapted housing or a home adaptation grant.  The 
veteran appealed the denial of his claim for specially 
adapted housing or a home adaptation grant and requested a 
hearing before a member of the Board at the RO.  The veteran 
failed to appear for a scheduled travel board hearing at the 
RO in May 2000.

The Board notes that there is a pending issue of entitlement 
to service connection for sexual dysfunction to include loss 
of use of a creative organ.  That issue was denied by rating 
action of October 1997.  Subsequent to that rating decision, 
the veteran was seen for further VA examination for this 
claimed disability in May 1998.  No further adjudicative 
action has been taken at this time and the issue of 
entitlement to service connection for sexual dysfunction, to 
include loss of use of a creative organ, is not before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service connection is in effect for anxiety neurosis with 
depressive features, rated 100 percent disabling, 
varicocelectomy, noncompensably disabling, and hemorrhoids, 
noncompensably disabling.

3.  Service-connected disability does not result in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  It has not been shown that due to a service-connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service-connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

5.  The evidence does not show that the veteran has suffered 
the anatomical loss or the loss of use of any of his 
extremities, nor does the evidence show that the veteran is 
blind in both eyes.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
to a special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.809, 3.809a, 
4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for the following 
disabilities:  anxiety neurosis with depressive features, 
rated 100 percent disabling, varicocelectomy, noncompensably 
disabling, and hemorrhoids, noncompensably disabling.  
Initially, the Board finds that the veteran has presented a 
well grounded claim of entitlement to specially adapted 
housing within the meaning of 38 U.S.C.A. § 5107 (a).  The 
veteran has maintained that he "effectively" has loss of 
use of his extremities.  The credibility of the veteran's 
evidentiary assertions are presumed for purposes of well 
grounding his claim.  The Board is also satisfied that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107 (a), has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the appeal.

The veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing or 
to a special home adaptation grant.  Following a review of 
the claims folder, the Board finds that the veteran does not 
meet the criteria of eligibility for specially adapted 
housing or a special home adaptation grant.  His contentions 
are not supported by the evidence and his claim is denied.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance is acquiring a special home 
adaptation grant, he must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, there is no evidence that the 
veteran meets any of the necessary physical limitations for 
specially adapted housing or a special home adaptation grant.  
As noted above, the veteran is service-connected for a 
psychiatric disorder, hemorrhoids and varicocelectomy.  The 
veteran does not have any diagnosed disability affecting his 
extremities and has not been shown to be suffering from any 
visual impairment resulting in blindness.

The veteran has maintained that, despite the fact that he 
does not have an anatomical loss of limbs, the net reality 
effect is a "psychological" loss of limbs and mental 
abilities.  No evidence has been submitted to demonstrate 
blindness in either eye.  The Board has recited above the 
evidence to be evaluated in examining the veteran's claim.  
The evidence does not show that the veteran meets the 
criteria for entitlement to specially adapted housing or to a 
special home adaptation grant.  The evidence clearly does not 
show the anatomic loss of any of the veteran's extremities.  
Furthermore, the evidence does not show blindness in both of 
the veteran's eyes or blindness in both eyes with 5/200 
visual acuity or less.

Insofar as the veteran claims that he has "effectively" 
lost the use of one or both lower extremities, such as to 
meet the criteria of precluding locomotion without the aid of 
braces, crutches, canes, or a wheelchair, the Board 
disagrees.  The term "preclude locomotion" means that there 
is a necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  Such is not the case here.

The Board notes that the medical evidence does not show that 
the veteran has lost the use of any of his extremities.  
Evaluating the evidence, the Board finds that the evidence 
also clearly does not show that no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  In addition, 
the Board notes that the evidence does not show that the 
veteran has ankylosis of the knees or hips, nor does he have 
paralysis of the extremities or nerves in the extremities.  
Finally, the Board finds that the veteran retains a level of 
propulsion and balance with his legs that is inconsistent 
with a finding of loss of use of those extremities.

Accordingly, the Board finds that the criteria for 
entitlement to specially adapted housing or to a special home 
adaptation grant are not met and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.809, 3.809a (1999).


ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

